

116 HR 8846 IH: Accountability for Persistent Intellectual Property Theft Act
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8846IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Chabot introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the imposition of sanctions on certain persons engaged in a pattern of significant theft of United States intellectual property, and for other purposes.1.Short titleThis Act may be cited as the Accountability for Persistent Intellectual Property Theft Act.2.Imposition of sanctions(a)In generalThe President shall impose the sanctions described in subsection (b) with respect to each person described in subsection (c) the President determines, on or after the date of the enactment of this Act, is knowingly engaging in a pattern of significant theft of the intellectual property of United States persons.(b)Sanctions imposedThe sanctions described in this subsection are the following:(1)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person described in subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Aliens ineligible for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (a) is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to an alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) determines is described in subsection (a), regardless of when the visa or other documentation is issued.(ii)Effect of revocationA revocation under clause (i) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(3)Exception to comply with United Nations Headquarters AgreementThe authority to impose the sanctions described in paragraph (2)(B) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(c)Persons describedA person described in this section is one of the following:(1)An individual who—(A)is a national of the People's Republic of China or acting at the direction of a national or entity of the People's Republic of China; and(B)is not a United States person.(2)An entity that is—(A)organized under the laws of the People's Republic of China or of any jurisdiction within the People's Republic of China;(B)owned or controlled by individuals who are nationals of the People's Republic of China; or(C)owned or controlled by an entity described in subparagraph (A) and is not a United States person.(d)Penalties; implementation(1)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (a) or any regulation, license, or order issued to carry out subsection (a) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(2)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.(e)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that specifies each person the President determines meets the criteria described in subsection (a) for the imposition of sanctions.(2)Termination of sanctionsThe President may terminate sanctions imposed under subsection (a) with respect to a person if the President certifies to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that such person is no longer engaging in efforts to steal United States intellectual property.(f)WaiverThe President may waive the imposition of sanctions under subsection (a) on a case-by-case basis with respect to a person if the President—(1)certifies to the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives and the Committee on Foreign Relations and the Committee on the Judiciary of the Senate that such waiver is in the national security interests of the United States; and(2)includes a justification for such certification.(g)DefinitionsIn this Act:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)United States personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States.